PER CURIAM.
Appellant, Daniel Devone Sargent, appeals from the second denial by the trial court of a motion for reduction of sentence pursuant to W.R.Cr.P. 36. The subject of exercised discretion to reduce a sentence under that rule is identically presented as discussed in our recent decision of Peper v. State, 776 P.2d 761 (Wyo.1989). Following a review of the record, we find no basis to determine that the trial court abused its discretion in the post-sentencing denial of the motion for reduction.
The order denying motion for sentence reduction, therefore, is affirmed.